Exhibit 10.4 (a)

 



NTN BUZZTIME, INC.

 

2014 INDUCEMENT PLAN

EFFECTIVE AS OF SEPTEMBER 12, 2014

 

 



 

 

 

 



NTN BUZZTIME, INC.
2014 INDUCEMENT PLAN

 

SECTION 1. INTRODUCTION.

 

The Company’s Board of Directors adopted the NTN Buzztime, Inc. 2014 Inducement
Plan on the Adoption Date.

 

The purpose of the Plan is to (i) attract and retain the services of persons
eligible to participate in the Plan; (ii) motivate Awardees, by means of
appropriate equity and performance based incentives, to achieve long-term
performance goals; (iii) provide equity and performance based incentive
compensation opportunities that are competitive with those of other similar
companies; and (iv) further align Participants' interests with those of the
Company's other stockholders and thereby promote the financial interests of the
Company and its Affiliates and enhancement of stockholder return.

 

The Plan seeks to achieve this purpose by providing for Awards in the form of
Options.

 

This Plan and all Awards shall be construed in accordance with and governed by
the laws of the State of Delaware, but without regard to its conflict of law
provisions. Capitalized terms shall have the meaning provided in Section 2
unless otherwise provided in this Plan or any applicable Award agreement.

 

SECTION 2. DEFINITIONS.

 

(a) “Adoption Date” means September 12, 2014.

 

(b) “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity. For purposes of
determining an individual’s “Service,” this definition shall include any entity
other than a Subsidiary, if the Company, a Parent and/or one or more
Subsidiaries own not less than 50% of such entity.

 

(c) “Award” means any award to an Awardee of an Option under the Plan as an
inducement material to the Awardee entering into employment with the Company.

 

(d) “Awardee” means an individual, not previously an employee or director of the
Company, or who has not been employed by the Company for a bonafide period of
time.

 

(e) “Board” means the Board of Directors of the Company, as constituted from
time to time.

 

(f) “Cashless Exercise” means, to the extent that a Stock Option Agreement so
provides and as permitted by applicable law, a program approved by the Committee
in which payment may be made all or in part by delivery (on a form prescribed by
the Committee) of an irrevocable direction to a securities broker to sell Shares
and to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price and any applicable tax withholding obligations (up to
the maximum amount permitted by applicable law) relating to the Option.

 

1

 

 

 

(g) “Cause” means, except as may otherwise be provided in a Participant
employment agreement or applicable Award agreement (and in such case the
employment agreement or Award agreement shall govern as to the definition of
Cause), (i) a conviction of a Participant for a felony crime or the failure of a
Participant to contest prosecution for a felony crime, or (ii) a Participant’s
misconduct, fraud, disloyalty or dishonesty (as such terms may be defined by the
Committee in its sole discretion), or (iii) any unauthorized use or disclosure
of confidential information or trade secrets by a Participant, or (iv) a
Participant's negligence, malfeasance, breach of fiduciary duties, neglect of
duties, or (v) any material violation by a Participant of a written Company or
Subsidiary or Affiliate policy or any material breach by a Participant of a
written agreement with the Company or Subsidiary or Affiliate, or (vi) any other
act or omission by a Participant that, in the opinion of the Committee, could
reasonably be expected to adversely affect the Company's or a Subsidiary’s or an
Affiliate's business, financial condition, prospects and/or reputation. In each
of the foregoing subclauses (i) through (vi), whether or not a "Cause" event has
occurred will be determined by the Committee in its sole discretion and the
Committee’s determination shall be conclusive, final and binding.

 

(h) “Change in Control” except as may otherwise be provided in a Participant’s
employment agreement or Award agreement (and in such case the employment
agreement or Award agreement shall govern as to the definition of Change in
Control), means the occurrence of any one or more of the following:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a "Person")) of beneficial
ownership (within the meaning of Rule13d-3 promulgated under the Exchange Act)
of 50% or more of either (1) the then-outstanding Shares of Common Stock of the
Company (the "Outstanding Company Common Stock") or (2) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that, for purposes of this definition, the
following acquisitions shall not constitute a Change in Control; (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, or (D)
any acquisition by any entity pursuant to a transaction that complies with
Sections 2(h)(iii)(1), (2) and (3) below;

 

(ii) Individuals who, as of the Adoption Date, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Adoption Date whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

2

 

 

 

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a "Business Combination"), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company's assets directly or through one or more
subsidiaries (a "New Parent")) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a New Parent or any employee benefit plan (or related trust) of
the Company or such entity resulting from such Business Combination or New
Parent) beneficially owns, directly or indirectly, 30% or more of, respectively,
the then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
30% existed prior to the Business Combination, and (3) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a New Parent were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

(iv) Consummation of a complete liquidation or dissolution of the Company other
than in the context of a transaction that does not constitute a Change in
Control under Section 2(h)(iii) above.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transactions.

 

3

 

 

 

(i) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder.

 

(j) “Committee” means a committee described in Section 3.

 

(k) “Common Stock” means the Company’s common stock, $0.005 par value per share,
and any other securities into which such shares are changed, for which such
shares are exchanged or which may be issued in respect thereof.

 

(l) “Company” means NTN Buzztime, Inc., a Delaware corporation.

 

(m) “Consultant” means an individual who performs bona fide services to the
Company, a Parent, a Subsidiary or an Affiliate, other than as an Employee or
Director or Non-Employee Director.

 

(n) “Covered Employees” means those individuals whose compensation is subject to
the deduction limitations of Code Section 162(m).

 

(o) “Director” means a member of the Board who is also an Employee.

 

(p) “Disability” means, except as may otherwise be provided in a Participant
employment agreement or applicable Award agreement (and in such case the
employment agreement or Award agreement shall govern as to the definition of
Disability), that the Awardee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months. The
Disability of an Awardee shall be determined solely by the Committee on the
basis of such medical evidence as the Committee deems warranted under the
circumstances.

 

(q) “Employee” means any individual who is a common-law employee of the Company,
a Parent, a Subsidiary or an Affiliate.

 

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(s) “Exercise Price” means, in the case of an Option, the amount for which a
Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement.

 

(t) “Fair Market Value” means the market price of a Share, determined by the
Committee as follows:

 

(i) If the Shares were traded on a stock exchange (such as the New York Stock
Exchange, NYSE MKT, the NASDAQ Global Market or NASDAQ Capital Market) at the
time of determination, then the Fair Market Value shall be equal to the regular
session closing price for such stock as reported by such exchange (or the
exchange or market with the greatest volume of trading in the Shares) on the
date of determination, or if there were no sales on such date, on the last date
preceding such date on which a closing price was reported;

 

4

 

 

 

(ii) If the Shares were traded on the OTC Bulletin Board at the time of
determination, then the Fair Market Value shall be equal to the last-sale price
reported by the OTC Bulletin Board for such date of determination, or if there
were no sales on such date, on the last date preceding such date on which a sale
was reported; and

 

(iii) If neither of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith using a reasonable
application of a reasonable valuation method as the Committee deems appropriate.

 

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported by the applicable exchange or the OTC Bulletin
Board, as applicable, or a nationally recognized publisher of stock prices or
quotations (including an electronic on-line publication). Such determination
shall be conclusive and binding on all persons.

 

(u) “Fiscal Year” means the Company’s fiscal year.

 

(v) “Grant” means any grant of an Award under the Plan.

 

(w) “Incentive Stock Option” or “ISO” means an incentive stock option described
in Code Section 422.

 

(x) “Non-Employee Director” means a member of the Board who is not an Employee.

 

(y) “Nonstatutory Stock Option” or “NSO” means a stock option that is not an
ISO.

 

(z) "Officer" means an individual who is an officer of the Company within the
meaning of Rule 16a-1(f) of the Exchange Act.

 

(aa) “Option” means an NSO granted under the Plan entitling the Optionee to
purchase a specified number of Shares, at such times and applying a specified
Exercise Price, as provided in the applicable Stock Option Agreement.

 

(bb) “Optionee” means an individual, estate or other entity that holds an
Option.

 

(cc) “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. A corporation that attains the status of a Parent on a date after
the Adoption Date shall be considered a Parent commencing as of such date.

 

5

 

 

 

(dd) “Participant” means an individual or estate or other entity that holds an
Award.

 

(ee) “Performance Goals” means one or more objective measurable performance
factors as determined by the Committee with respect to a Performance Period
including without limitation one or more of the following: (i) return on equity,
(ii) earnings per share, (iii) total earnings, (iv) earnings growth, (v) return
on capital, (vi) return on assets, (vii) economic value added, (viii) earnings
before interest and taxes, (ix) sales or revenue growth, (x) return on
investment, (xi) fair market value or price of the Company's shares (including,
but not limited to, growth measures and total stockholder return), (xii) net
operating profit, (xiii) operating income before or after taxes; (xiv) cash flow
(including, but not limited to, operating cash flow and free cash flow), (xv)
cash flow return on investments (which equals net cash flow divided by total
capital), (xvi) internal rate of return, (xvii) net present value, (xviii) costs
or expenses or cost containment or reduction, (xix) market share, (xx) customer
satisfaction, (xxi) corporate transactions including without limitation mergers,
acquisitions, dispositions and/or joint ventures, (xxii) product development,
(xxiii) capital expenditures, (xxiv) earnings before or after interest, taxes,
depreciation and/or amortization, and/or (xxv) gross revenue; each with respect
to the Company and/or one or more Affiliates or operating units as determined by
the Committee in its sole discretion. Awards issued to persons who are not
Covered Employees may take into account other (or no) factors.

 

(ff) “Performance Period” means any period of time determined by the Committee
in its sole discretion provided that such period cannot be less than three (3)
months or more than ten (10) years in duration. The Committee may establish
different Performance Periods for different Participants and the Committee may
establish concurrent or overlapping Performance Periods.

 

(gg) “Plan” means this NTN Buzztime, Inc. 2014 Inducement Plan as it may be
amended from time to time.

 

(hh) “Re-Price” means that the Company has lowered or reduced the Exercise Price
of outstanding Options for any Participant(s) in a manner described by SEC
Regulation S-K Item 402(d)(2)(viii) (or as described in any successor
definition(s))..

 

(ii) “SEC” means the Securities and Exchange Commission.

 

(jj) “Section 16 Persons” means those officers, directors or other persons who
are subject to Section 16 of the Exchange Act.

 

(kk) “Securities Act” means the Securities Act of 1933, as amended.

 

(ll) “Service” means service as an Employee, Director, Non-Employee Director or
Consultant. Service will be deemed terminated as soon as the entity to which
Service is being provided is no longer either (i) the Company, (ii) a Parent,
(iii) a Subsidiary or (iv) an Affiliate. A Participant’s Service does not
terminate if he or she is a common-law employee and goes on a bona fide leave of
absence that was approved by the Company in writing and the terms of the leave
provide for continued service crediting, or when continued service crediting is
required by applicable law. Service terminates in any event when the approved
leave ends, unless such Employee immediately returns to active work. The
Committee determines which leaves count toward Service, and when Service
commences and terminates for all purposes under the Plan.

 

6

 

 

 

(mm) “Share” means one share of Common Stock.

 

(nn) “Stock Option Agreement” means the agreement described in Section 6
evidencing each Award of an Option.

 

(oo) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the Adoption Date shall be considered
a Subsidiary commencing as of such date.

 

(pp) "Termination Date" means the date on which a Participant's Service
terminates as determined by the Committee.

 

SECTION 3. ADMINISTRATION.

 

(a) Committee Composition. A Committee appointed by the Board shall administer
the Plan. Unless the Board provides otherwise, the Board’s Compensation
Committee (or a comparable committee of the Board) shall be the Committee. The
Board may also at any time reassume all powers and authority previously
delegated to the Committee.

 

To the extent required, the Committee shall have membership composition which
enables (i) Awards to Section 16 Persons to qualify as exempt from liability
under Section 16(b) of the Exchange Act and (ii) Awards to Covered Employees to
qualify as performance-based compensation as provided under Code Section 162(m).

 

The Board may also appoint one or more separate committees of the Board, each
composed of one or more directors of the Company who need not qualify under
Rule 16b-3 of the Exchange Act or Code Section 162(m), that may administer the
Plan with respect to Awardees who are not Section 16 Persons or Covered
Employees, respectively, may grant Awards under the Plan to such Awardees and
may determine all terms of such Awards.

 

Notwithstanding the foregoing, all Awards granted under the Plan must be
approved by the Company's independent compensation committee or a majority of
the Company's independent directors in accordance with Section 711(a) of the
NYSE MKT Company Guide.

 

7

 

 

 

(b) Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take any actions it deems
necessary or advisable for the administration of the Plan. Such actions shall
include without limitation:

 

(i) determining Awardees who are to receive Awards under the Plan;

 

(ii) determining the type, number, vesting requirements, performance conditions
(if any) and their degree of satisfaction, and other features and conditions of
such Awards and amending such Awards;

 

(iii) correcting any defect, supplying any omission, or reconciling or
clarifying any inconsistency in the Plan or any Award agreement;

 

(iv) accelerating the vesting, or extending the post-termination exercise term,
or waiving restrictions, of Awards at any time and under such terms and
conditions as it deems appropriate;

 

(v) interpreting the Plan and any Award agreements; and

 

(vi) making all other decisions relating to the operation of the Plan.

 

The Committee may adopt such rules or guidelines, as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be final
and binding on all persons. The Committee’s decisions and determinations need
not be uniform and may be made selectively among Participants in the Committee’s
sole discretion. The Committee’s decisions and determinations will be afforded
the maximum deference provided by applicable law.

 

(c) Indemnification. To the maximum extent permitted by applicable law, each
member of the Committee, or of the Board, or any persons (including without
limitation Employees and Officers) who are delegated by the Board or Committee
to perform administrative functions in connection with the Plan, shall be
indemnified and held harmless by the Company against and from (i) any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan or any
Award agreement, and (ii) from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

 

8

 

 

 

SECTION 4. GENERAL.

 

(a) General Eligibility. Only an individual, not previously an employee or
director of the Company, or who has not been employed by the Company for a
bonafide period of time, shall be eligible for designation as Awardees by the
Committee.

 

(b) No Incentive Stock Options. ISOs may not be granted under the Plan.

 

(c) Restrictions on Shares. Any Shares issued pursuant to an Award shall be
subject to such rights of repurchase, rights of first refusal and other transfer
restrictions as the Committee may determine. Such restrictions shall apply in
addition to any restrictions that may apply to holders of Shares generally and
shall also comply to the extent necessary with applicable law. In no event shall
the Company be required to issue fractional Shares under this Plan.

 

(d) Beneficiaries. A Participant may designate one or more beneficiaries with
respect to an Award by timely filing the prescribed form with the Company. A
beneficiary designation may be changed by filing the prescribed form with the
Company at any time before the Participant’s death. If no beneficiary was
designated or if no designated beneficiary survives the Participant, then after
a Participant’s death any vested Award(s) shall be transferred or distributed to
the Participant’s estate.

 

(e) Performance Conditions. The Committee may, in its discretion, include
performance conditions in any Award. If performance conditions are included in
Awards to Covered Employees that are intended to qualify as performance-based
compensation under Code Section 162(m), then such Awards will be subject to the
achievement of Performance Goals that shall be established and administered
pursuant to the requirements of Code Section 162(m) and as described in this
Section 4(e). Before any Shares underlying an Award are released to a Covered
Employee with respect to a Performance Period, the Committee shall certify in
writing that the Performance Goals for such Performance Period have been
satisfied. Without limitation, the approved minutes of a Committee meeting shall
constitute such written certification. With respect to Awards that are intended
to qualify as performance-based compensation under Code Section 162(m), the
Committee may adjust the evaluation of performance under a Performance Goal (to
the extent permitted by Code Section 162(m)) to remove the effects of certain
events including but not limited to the following:

 

(i) asset write-downs or discontinued operations,

 

(ii) litigation or claim judgments or settlements,

 

(iii) the effect of changes in or provisions under tax law, accounting
principles or other such laws or provisions affecting reported results,

 

9

 

 

 

(iv) reorganizations or restructuring programs or divestitures or acquisitions,
and

 

(v) extraordinary non-recurring items as described in applicable accounting
principles and/or items of gain, loss or expense determined to be extraordinary
or unusual in nature or infrequent in occurrence.

 

Notwithstanding satisfaction of any completion of any Performance Goal, to the
extent specified at the time of grant of an Award, the number of Options
granted, issued and/or vested under an Award on account of satisfaction of such
Performance Goals may be reduced by the Committee on the basis of such further
considerations as the Committee in its sole discretion shall determine. Awards
with performance conditions that are granted to Awardees who are not Covered
Employees or any Awards to Covered Employees which are not intended to qualify
as performance-based compensation under Code Section 162(m) need not comply with
the requirements of Code Section 162(m).

 

(f) Stockholder Rights. A Participant, or a transferee of a Participant, shall
have no rights as a stockholder (including without limitation voting rights or
dividend or distribution rights) with respect to any Common Stock covered by an
Award until such person becomes entitled to receive such Common Stock, has
satisfied any applicable withholding or tax obligations relating to the Award
and has been issued the applicable stock certificate by the Company. No
adjustment shall be made for cash or stock dividends or other rights for which
the record date is prior to the date when such certificate is issued, except as
expressly provided in Section 11.

 

(g) Termination of Service. Unless the applicable Award agreement or employment
agreement provides otherwise (and in such case, the Award or employment
agreement shall govern as to the consequences of a termination of Service for
such Awards), the following rules shall govern the vesting, exercisability and
term of outstanding Awards held by a Participant in the event of termination of
such Participant’s Service (in all cases subject to the term of the Option as
applicable):

 

(i) if the Service of a Participant is terminated for Cause, then all Options
shall terminate and be forfeited immediately without consideration as of the
Termination Date (except for repayment of any amounts the Participant had paid
to the Company to acquire Shares underlying the forfeited Awards);

 

(ii) if the Service of Participant is terminated for any reason other than for
Cause, or other than due to death or Disability, then the vested portion of
his/her then-outstanding Options may be exercised by such Participant or his or
her personal representative within three months after the Termination Date and
all unvested portions of any outstanding Awards shall be forfeited without
consideration as of the Termination Date (except for repayment of any amounts
the Participant had paid to the Company to acquire Shares underlying the
forfeited Awards); or

 

 

10

 



 

(iii) if the Service of a Participant is terminated due to death or Disability,
the vested portion of his/her then-outstanding Options may be exercised within
twelve months after the Termination Date and all unvested portions of any
outstanding Awards shall be forfeited without consideration as of the
Termination Date (except for repayment of any amounts the Participant had paid
to the Company to acquire Shares underlying the forfeited Awards).

 

(h) Code Section 409A. Notwithstanding anything in the Plan to the contrary, the
Plan and Awards granted hereunder are intended to comply with the requirements
of Code Section 409A and shall be interpreted in a manner consistent with such
intention. If upon a Participant’s “separation from service” within the meaning
of Code Section 409A, he/she is then a “specified employee” (as defined in Code
Section 409A), then solely to the extent necessary to comply with Code Section
409A and avoid the imposition of taxes under Code Section 409A, the Company
shall defer payment of “nonqualified deferred compensation” subject to Code
Section 409A payable as a result of and within six (6) months following such
separation from service under this Plan until the earlier of (i) the first
business day of the seventh month following the Participant’s separation from
service, or (ii) ten (10) days after the Company receives written notification
of the Participant’s death. Any such delayed payments shall be made without
interest.

 

(i) Suspension or Termination of Awards. If at any time (including after a
notice of exercise has been delivered) the Committee (or the Board), reasonably
believes that a Participant has committed an act of Cause (which includes a
failure to act), the Committee (or Board) may suspend the Participant’s right to
exercise any Option pending a determination of whether there was in fact an act
of Cause. If the Committee (or the Board) determines a Participant has committed
an act of Cause, neither the Participant nor his or her estate shall be entitled
to exercise any outstanding Option whatsoever and all of Participant’s
outstanding Awards shall then terminate without consideration. Any determination
by the Committee (or the Board) with respect to the foregoing shall be final,
conclusive and binding on all interested parties.

 

(j) Electronic Communications. Subject to compliance with applicable law and/or
regulations, an Award agreement or other documentation or notices relating to
the Plan and/or Awards may be communicated to Participants by electronic media.

 

(k) Unfunded Plan. Insofar as it provides for Awards, the Plan shall be
unfunded. Although bookkeeping accounts may be established with respect to
Participants who are granted Awards under this Plan, any such accounts will be
used merely as a bookkeeping convenience. The Company shall not be required to
segregate any assets which may at any time be represented by Awards, nor shall
this Plan be construed as providing for such segregation, nor shall the Company
or the Committee be deemed to be a trustee of stock or cash to be awarded under
the Plan.

 

(l) Liability of Company. The Company (or members of the Board or Committee)
shall not be liable to a Participant or other persons as to: (i) the
non-issuance or sale of Shares as to which the Company has been unable to obtain
from any regulatory body having jurisdiction the authority deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder; and (ii) any unexpected or adverse tax consequence or any tax
consequence expected, but not realized, by any Participant or other person due
to the grant, receipt, exercise or settlement of any Award granted hereunder.

 

11

 

 

 

(m) Reformation. In the event any provision of this Plan shall be held illegal
or invalid for any reason, such provisions will be reformed by the Board if
possible and to the extent needed in order to be held legal and valid. If it is
not possible to reform the illegal or invalid provisions then the illegality or
invalidity shall not affect the remaining parts of this Plan, and this Plan
shall be construed and enforced as if the illegal or invalid provision had not
been included.

 

(n) No Re-Pricing of Options or SARs. Notwithstanding anything to the contrary,
outstanding Options may not be Re-Priced without the approval of Company
stockholders.

 

(o) Successor Provision. Any reference to a statute, rule or regulation, or to a
section of a statute, rule or regulation, is a reference to that statute, rule,
regulation, or section as amended from time to time, both before and after the
Adoption Date and including any successor provisions.

 

SECTION 5. SHARES SUBJECT TO PLAN AND SHARE LIMITS.

 

(a) Basic Limitation. The Common Stock issuable under the Plan shall be
authorized but unissued Shares or treasury Shares. Subject to adjustment as
provided in Sections 5(b) and 11, the aggregate number of Shares reserved for
Awards under the Plan shall not exceed 4,250,000.

 

(b) Share Utilization. If Awards are forfeited or are terminated for any reason
other than being exercised, then the Shares underlying such Awards shall again
become available for Awards under the Plan. If a Participant pays the Exercise
Price by net exercise or by surrendering previously owned Shares (or by stock
attestation) and/or, as permitted by the Committee, pays any withholding tax
obligation with respect to an Award by electing to have Shares withheld or
surrendering previously owned Shares (or by stock attestation), the surrendered
Shares and the Shares withheld to pay taxes shall be available for issuance
under the Plan and shall not count toward the maximum number of shares that may
be issued under the Plan as set forth in Section 5(a).

 

(c) Dividend Equivalents. Any dividend equivalents distributed under the Plan
shall not be applied against the number of Shares available for Awards.

 

(d) Code Section 162(m) Limits. For so long as: (x) the Company is a “publicly
held corporation” within the meaning of Code Section 162(m) and (y) the
deduction limitations of Code Section 162(m) are applicable to the Covered
Employees, then the limits specified below in this Section 5(d) shall be
applicable to Awards issued under the Plan that are intended to qualify as
performance-based compensation under Code Section 162(m).

 

12

 

 

 

(i) Share Limit for Awards. No Awardee shall receive Awards during any Fiscal
Year in excess of the aggregate amount of 1,000,000 Shares. The foregoing limit
shall be increased to 1,750,000 Shares with respect to Awards granted to an
Awardee during the Fiscal Year of the Awardee’s commencement of employment with
the Company.

 

SECTION 6. TERMS AND CONDITIONS OF OPTIONS.

 

(a) Stock Option Agreement. Each Grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions that are not inconsistent with
the Plan (including without limitation any performance conditions). The
provisions of the various Stock Option Agreements entered into under the Plan
need not be identical.

 

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for adjustment of such
number in accordance with Section 11.

 

(c) Exercise Price. An Option’s Exercise Price shall be established by the
Committee and set forth in a Stock Option Agreement. The Exercise Price of an
Option shall not be less than 100% of the Fair Market Value on the date of
Grant.

 

(d) Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become vested and/or
exercisable. The Stock Option Agreement shall also specify the term of the
Option; provided that the term of an Option shall in no event exceed ten years
from the date of Grant (and may be for a shorter period of time than ten years).
A Stock Option Agreement may provide for accelerated vesting in the event of the
Participant’s death, or Disability or other events. Notwithstanding any other
provision of the Plan, no Option can be exercised after the expiration date
provided in the applicable Stock Option Agreement. A Stock Option Agreement may
permit an Optionee to exercise an Option before it is vested (an “early
exercise”), subject to the Company’s right of repurchase at the original
Exercise Price of any Shares acquired under the unvested portion of the Option
which right of repurchase shall lapse at the same rate the Option would have
vested had there been no early exercise. In no event shall the Company be
required to issue fractional Shares upon the exercise of an Option and the
Committee may specify a minimum number of Shares that must be purchased in any
one Option exercise.

 

(e) Modifications or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding stock options or may
accept the cancellation of outstanding stock options in return for the grant of
new Options for the same or a different number of Shares and at the same or a
different Exercise Price. For avoidance of doubt, the Committee may not Re-Price
outstanding Options without approval from the Company's stockholders. No
modification of an Option shall, without the consent of the Optionee, impair his
or her rights or obligations under such Option.

 

13

 

 

 

(f) Assignment or Transfer of Options. Except as otherwise provided in the
applicable Stock Option Agreement and then only to the extent permitted by
applicable law, no Option shall be transferable by the Optionee other than by
will or by the laws of descent and distribution. Except as otherwise provided in
the applicable Stock Option Agreement, an Option may be exercised during the
lifetime of the Optionee only by Optionee or by the guardian or legal
representative of the Optionee. No Option or interest therein may be assigned,
pledged or hypothecated by the Optionee during his or her lifetime, whether by
operation of law or otherwise, or be made subject to execution, attachment or
similar process.

 

SECTION 7. PAYMENT FOR OPTION SHARES.

 

(a) General Rule. The entire Exercise Price of Shares issued upon exercise of
Options shall be payable in cash at the time when such Shares are purchased by
the Optionee, except, and if so provided for in an applicable Stock Option
Agreement, the Committee may, in its discretion at any time, accept payment in
any form(s) described in this Section 7.

 

(b) Surrender of Stock. To the extent that this Section 7(b) is made applicable
to an Option in a Stock Option Agreement, payment for all or any part of the
Exercise Price may be made with Shares which have already been owned by the
Optionee for such duration as shall be specified by the Committee. Such Shares
shall be valued at their Fair Market Value on the date when the new Shares are
purchased under the Plan.

 

(c) Cashless Exercise. To the extent that this Section 7(c) is made applicable
to an Option in a Stock Option Agreement, payment for all or a part of the
Exercise Price may be made through Cashless Exercise.

 

(d) Net Exercise. To the extent that this Section 7(d) is made applicable to an
Option in a Stock Option Agreement, payment for all or a part of the Exercise
Price may be made through a “net exercise” arrangement pursuant to which the
number of Shares issued to the Optionee in connection with the Optionee’s
exercise of the Option will be reduced by the Company’s retention of a portion
of such Shares. Upon such a net exercise of an Option, the Optionee will receive
a net number of Shares that is equal to (i) the number of Shares as to which the
Option is being exercised minus (ii) the quotient (rounded down to the nearest
whole number) of the aggregate Exercise Price of the Shares being exercised
divided by the Fair Market Value of a Share on the Option exercise date. The
number of Shares covered by clause (ii) will be retained by the Company and not
delivered to the Optionee. No fractional Shares will be created as a result of a
net exercise and the Optionee must contemporaneously pay for any portion of the
aggregate Exercise Price that is not covered by the Shares retained by the
Company under clause (ii).

 

(e) Other Forms of Payment. To the extent that this Section 7(e) is made
applicable to an Option in a Stock Option Agreement, payment may be made in any
other form that is consistent with applicable laws, regulations and rules and
approved by the Committee.

 

14

 

 

 

SECTION 8. [INTENTIONALLY OMITTED.]

 

SECTION 9. [INTENTIONALLY OMITTED.]

 

SECTION 10. [INTENTIONALLY OMITTED.]

 

SECTION 11. ADJUSTMENTS.

 

(a) Adjustments. In the event of a subdivision of the outstanding Shares, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Shares (by
reclassification or otherwise) into a lesser number of Shares, a stock split, a
reverse stock split, a reclassification or other distribution of the Shares
without the receipt of consideration by the Company, of or on the Common Stock,
a recapitalization, a combination, a spin-off or a similar occurrence, the
Committee shall make equitable and proportionate adjustments to:

 

(i) the maximum aggregate number of Shares specified in Section 5(a);

 

(ii) the number and kind of securities available for Awards under Section 5;

 

(iii) the limits on Awards issued under the Plan that are intended to qualify as
performance-based compensation under Code Section 162(m) under Section 5(d);

 

(iv) the number and kind of securities covered by each outstanding Award;

 

(v) the Exercise Price under each outstanding Option; and

 

(vi) the number and kind of outstanding securities issued under the Plan.

 

(b) Participant Rights. Except as provided in this Section 11, a Participant
shall have no rights by reason of any issue by the Company of stock of any class
or securities convertible into stock of any class, any subdivision or
consolidation of shares of stock of any class, the payment of any stock dividend
or any other increase or decrease in the number of shares of stock of any class.
If by reason of an adjustment pursuant to this Section 11, a Participant’s Award
covers additional or different shares of stock or securities, then such
additional or different shares and the Award in respect thereof shall be subject
to all of the terms, conditions and restrictions which were applicable to the
Award and the Shares subject to the Award prior to such adjustment.

 

(c) Fractional Shares. Any adjustment of Shares pursuant to this Section 11
shall be rounded down to the nearest whole number of Shares. Under no
circumstances shall the Company be required to authorize or issue fractional
shares and no consideration shall be provided as a result of any fractional
shares not being issued or authorized.

 

15

 

 

 

SECTION 12. EFFECT OF A CHANGE IN CONTROL.

 

(a) Merger or Reorganization. In the event that the Company is a party to a
merger or other reorganization, outstanding Awards shall be subject to the
agreement of merger or reorganization. Such agreement may provide, without
limitation, for the assumption of outstanding Awards by the surviving
corporation or its parent, for their continuation by the Company (if the Company
is a surviving corporation), for accelerated vesting or for their cancellation
with or without consideration, in all cases without the consent of the
Participant.

 

(b) Acceleration. In the event that a Change in Control occurs with respect to
the Company and there is no assumption or continuation of Awards pursuant to
Section 12(a), the Committee may in its discretion provide that all Awards shall
vest and become exercisable as of immediately before such Change in Control.

 

SECTION 13. LIMITATIONS ON RIGHTS.

 

(a) Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee,
Consultant, Director or Non-Employee Director or to receive any other Awards
under the Plan. The Company and its Parents and Subsidiaries and Affiliates
reserve the right to terminate the Service of any person at any time, and for
any reason, subject to applicable laws, the Company’s Certificate of
Incorporation and Bylaws and a written employment agreement (if any).

 

(b) Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Shares or other securities under the Plan
shall be subject to all applicable laws, rules and regulations and such approval
by any regulatory body as may be required. The Company reserves the right to
restrict, in whole or in part, the delivery of Shares or other securities
pursuant to any Award prior to the satisfaction of all legal requirements
relating to the issuance of such Shares or other securities, to their
registration, qualification or listing or to an exemption from registration,
qualification or listing.

 

(c) Dissolution. To the extent not previously exercised, Options shall terminate
immediately prior to the dissolution or liquidation of the Company and be
forfeited to the Company.

 

(d) Clawback Policy. The Company may (i) cause the cancellation of any Award,
(ii) require reimbursement of any Award by a Participant and (iii) effect any
other right of recoupment of equity or other compensation provided under this
Plan or otherwise in accordance with Company policies and/or applicable law
(each, a “Clawback Policy”). In addition, a Participant may be required to repay
to the Company certain previously paid compensation, whether provided under this
Plan or an Award Agreement or otherwise, in accordance with the Clawback Policy.

 

16

 

 

 

SECTION 14. TAXES.

 

(a) General. A Participant shall make arrangements satisfactory to the Company
for the satisfaction of any withholding tax obligations that arise in connection
with his or her Award. The Company shall not be required to issue any Shares or
make any cash payment under the Plan until such obligations are satisfied.

 

(b) Share Withholding. The Committee in its discretion may permit a Participant
to satisfy all or part of his or her withholding or income tax obligations by
having the Company withhold all or a portion of any Shares that otherwise would
be issued to him or her or by surrendering all or a portion of any Shares that
he or she previously acquired (or by stock attestation). Such Shares shall be
valued based on the value of the actual trade or, if there is none, the Fair
Market Value as of the previous day. Any payment of taxes by assigning Shares to
the Company may be subject to restrictions, including, but not limited to, any
restrictions required by rules of the SEC. The Committee may also, in its
discretion, permit a Participant to satisfy withholding or income tax
obligations (up to the maximum amount permitted by applicable law) related to an
Award through a sale of Shares underlying an Award or, in the case of Options,
through a net exercise or Cashless Exercise.

 

SECTION 15. DURATION AND AMENDMENTS.

 

(a) Term of the Plan. The Plan is effective on the Adoption Date. The Plan shall
terminate no later than on the day before the tenth anniversary of the Adoption
Date and may be terminated on any earlier date pursuant to this Section 15. This
Plan will not in any way affect outstanding awards that were issued under other
Company equity compensation plans.

 

(b) Right to Amend or Terminate the Plan. The Board may amend or terminate the
Plan at any time and for any reason. No Awards shall be granted under the Plan
after the Plan’s termination. An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws, regulations or rules. In addition, no such amendment or termination shall
be made which would impair the rights of any Participant, without such
Participant’s written consent, under any then-outstanding Award, provided that
no such Participant consent shall be required with respect to any amendment or
alteration if the Committee determines in its sole discretion that such
amendment or alteration either (i) is required or advisable in order for the
Company, the Plan or the Award to satisfy or conform to any law or regulation or
to meet the requirements of any accounting standard, or (ii) is not reasonably
likely to significantly diminish the benefits provided under such Award, or that
any such diminishment has been adequately compensated. In the event of any
conflict in terms between the Plan and any Award agreement, the terms of the
Plan shall prevail and govern.

 

SECTION 16. EXECUTION.

 

17

 

 

 

To record the adoption of the Plan by the Board, the Company has caused its duly
authorized Officer to execute this Plan on behalf of the Company.

 



 

NTN BUZZTIME, INC.

 

By:    /s/ Jeffrey A. Berg


Title: Chairman

 

 

 

 

 

 

 

 

 

 

 

 



18

